Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Emily Peyser on 9/29/2021.

The application has been amended as follows: 

Claim 1 has been replaced by the following: “A spacecraft, comprising: one or more power-consuming systems; one or more sensors; and a monitoring device configured to activate the one or more power-consuming systems based on signals received from the one or more sensors; and wherein the one or more sensors includes one or more vacuum detection devices.”

Claim 2 has been cancelled.

Claim 3 now depends from claim 1.

Claim 12 has been replaced by the following: “A method for autonomously activating power-consuming systems of a spacecraft, the method comprising: receiving, by a monitoring device of the spacecraft, at least one signal from at least one sensor of the spacecraft; 

Claim 16 has been replaced by the following: “The method of Claim 12, wherein determining whether the at least one signal indicates an activation condition includes determining whether the signal indicates that the vacuum detection device detects an ambient pressure that is below a pressure threshold.”

Claim 19 has been replaced by the following: “A method of launching a spacecraft into orbit, the method comprising: loading the spacecraft with one or more power-consuming devices of the spacecraft in an inactive state onto a launch vehicle; launching the launch vehicle; detecting, by the spacecraft, a condition for activating the power-consuming devices; activating, by the spacecraft, the one or more power-consuming devices; and releasing the spacecraft from the launch vehicle; and wherein the condition is detected by one or more sensors including one or more vacuum detection devices.”

Claim 32 has been replaced by the following: “A spacecraft launch system, comprising:
a launch vehicle; and at least one spacecraft removably attached to the launch vehicle, wherein the at least one spacecraft includes one or more power-consuming devices in an inactive state; wherein the one or more power-consuming devices of the at least one spacecraft are activated to an active state based on signals received from one or more sensors including one or more vacuum detection devices.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 3 – 19, and 32 are allowable over the prior art. The prior art of record does not discuss activating power-consuming systems based on a signal received from a vacuum detection device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853.  The examiner can normally be reached on 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/VALENTINA XAVIER/Primary Examiner, Art Unit 3642